DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations acquire information, estimates time information (claim 14 only), calculates an effect generation time period, and performs processing to acquire information about a living body, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claims recite a judicial exception, but are not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0246086 Jain et al., hereinafter “Jain”.
Regarding claim 1, Jain discloses an information processing device (Para 25 and 44), comprising: a processor (Figure 1, element 104); and a memory (Figure 1, element 102), wherein the processor is configured to acquire information about a medicine (Para 47 and 48; information about a medicine is determined based on the medicine regimen assigned to the user) and time information about when the medicine is to be taken (Para 5, sensor data collection starts when the user starts the medication), the processor is configured to calculate an effect generation time period in which an effect of the medicine is estimated to be generated (Para 5; the time is indicated by the dose time, in which an expected effect is to occur to a user based on the medication), based on the information about the medicine and the 
Regarding claim 2, Jain discloses the processor (Figure 1, element 104) is configured to determine whether the medicine is effective on the living body (Para 74), based on the information about the living body (Para 74; effectiveness of the medication is determined based on the comparison of the biological markers set on the sensor data).
Regarding claim 3, Jain discloses the processor (Figure 1, element 104) is configured to estimate, from the information about the medicine and the information about the living body, whether the medicine has been taken (Para 115-117 describe how the system using the medication regimen and biological markers of sensor data can determine based on comparisons whether the user missed their medication or not, if indicated that it was not missed, then the medication was taken).
Regarding claim 4, Jain discloses an information processing device (Para 25 and 44), comprising: a processor (Figure 1, element 104); and a memory (Figure 1, element 102), wherein the processor is configured to acquire information about a medicine (Para 47 and 48; information about a medicine is determined based on the medicine regimen assigned to the user, See Figure 3, elements 320 and 325) and information about a living body (Figure 3, element 330 and Para 50), the processor is configured to estimate, from the information about the medicine and the information about the living body, time information about when the medicine has been taken (Figure 3, element 335 and Para 81, system can correlate sensor data with time), the processor is configured to calculate an effect generation time period in which an effect of the medicine is estimated to be generated (Para 88), based on the information about the medicine and the time information, and the processor is a configured to perform processing for acquiring information about a living body, based on the effect generation time period (Para 5; sensor data is collected and biological markers are set based on the dose time, sensor data includes information about a living body, see Para 50 and Para 88).
Regarding claim 5, Jain discloses the processor (Figure 1, element 104) is configured to determine whether the medicine is effective on the living body (Para 74), based on the information about the living body (Para 74; effectiveness of the medication is determined based on the comparison of the biological markers set on the sensor data).
Regarding claim 6, Jain discloses the processor (Figure 1, element 104) is configured to determine whether the medicine is effective on the living body (Para 74) by comparing first biological information measured at a time included in the time information with second biological information measured in the effect generation time period (Para 5, 74, and 75; a biological marker is taken at the start of the medication regimen and another biological marker is taken at a time after the dose time and the two markers are compared to determine effectiveness, See also Figure 3).
Regarding claim 7, Jain discloses the processor (Figure 1, element 104) is configured to compare a first value indicated by the first biological information with a second value indicated by the second biological information (Para 5, 74, and 75; a biological marker is taken at the start of the medication regimen and another biological marker is taken at a time after the dose time and the two markers are compared to determine effectiveness, See also Figure 3), and make a determination from a sign of a difference between the first value and the second value (Para 23) and a comparison result between an absolute value of the difference and a preset effective threshold value (Para 101; the difference is inherently an absolute value and the system is capable of comparing two biological markers or comparing the result to a threshold amount that indicates an unhealthy trend, so if the threshold is not met, then that indicates an effectiveness of the medication).
Regarding claim 8, Jain discloses the processor (Figure 1, element 104) is configured to present as candidates for medication, when the processor determines that the medicine is not effective (Figure 4, element 425 and Para 101 and 102; if the medicine is not meeting the goal, an adjustments to the medication regimen is given), one or more medicines from a plurality of medicines including the medicine expected to have an effect (Para 102).
Regarding claim 9, Jain discloses the memory (Figure 1, element 102) is configured to store the information about the medicine, the effect generation time period, and the information about the living body in association with one another (Para 36 and 70), and the processor is configured to present a type and a quantity of a medicine expected to have an effect, based on information stored in the memory (Para 36 and 70; all test analysis is stored in the memory, also see Para 37).
Regarding claim 10, Jain discloses the information about the medicine includes a type of a medicine (Para 48), an effect of a medicine (Para 66 and 67), a use of a medicine (Para 66 and 67), and a side effect of a medicine (Para 66 and 67).
Regarding claim 11, Jain discloses the information about the living body (Para 5) includes a blood pressure value or a pulse (Para 50 discloses both).
Regarding claim 12, Jain discloses a biological information measuring device (Para 25 and 44), comprising: a processor (Figure 1, element 104); and a memory (Figure 1, element 102), wherein the processor is configured to perform processing for measuring information about a living body (Para 5 and 50), based on time information about when a medicine is to be taken (Para 5, sensor data collection starts when the user starts the medication) based on information about the medicine (Para 47 and 48; information about a medicine is determined based on the medicine regimen assigned to the user), and an effect generation time period in which an effect of the medicine is estimated to be generated (Para 5; the time is indicated by the dose time, in which an expected effect is to occur to a user based on the medication), and the processor is configured to transmit the information about the living body (Figure 3, element 355 and Para 95).
Regarding claim 13, Jain discloses an information processing method (Para 6), comprising: acquiring information about a medicine (Para 47 and 48; information about a medicine is determined based on the medicine regimen assigned to the user) and time information about when the medicine is to be taken (Para 5, sensor data collection starts when the user starts the medication); calculating an effect generation time period in which an effect of the medicine is estimated to be generated (Para 5; the time is indicated by the dose time, in which an expected effect is to occur to a user based on the medication), based on the information about the medicine and the time information (Para 5; this is calculated based on the medicine regimen and the starting time); and performing processing for acquiring information about a living body, based on the effect generation time period (Para 5; sensor data is collected and biological markers are set based on the dose time, sensor data includes information about a living body, see Para 50).
Regarding claim 14, Jain discloses an information processing method (Para 6), comprising: acquiring information about a medicine (Para 47 and 48; information about a medicine is determined based on the medicine regimen assigned to the user, See Figure 3, elements 320 and 325) and information about a living body (Figure 3, element 330 and Para 50); estimating, from the information about the medicine and the information about the living body, time information about when the medicine has been taken (Figure 3, element 335 and Para 81, system can correlate sensor data with time); calculating an effect generation time period in which an effect of the medicine is estimated to be generated (Para 88), based on the information about the medicine and the time information; and performing processing for acquiring information about a living body, based on the effect generation time period (Para 5; sensor data is collected and biological markers are set based on the dose time, sensor data includes information about a living body, see Para 50 and Para 88).
Regarding claim 15, Jain discloses a non-transitory recording medium (Para 7 and 147) in which a program (Para 7) for causing the processor (Figure 1, element 104 and Para 7) included in the information processing device according to claim 1 to acquire, calculate and perform processing (Para 7).
Regarding claim 16, Jain discloses the processor (Figure 1, element 104) is configured to estimate, from the information about the medicine and the information about the living body, whether the medicine has been taken (Para 115-117 describe how the system using the medication regimen and biological markers of sensor data can determine based on comparisons whether the user missed their medication or not, if indicated that it was not missed, then the medication was taken).
Regarding claim 17, Jain discloses the processor (Figure 1, element 104) is configured to determine whether the medicine is effective on the living body (Para 74) by comparing first biological information measured at a time included in the time information with second biological information measured in the effect generation time period (Para 5, 74, and 75; a biological marker is taken at the start of the medication regimen and another biological marker is taken at a time after the dose time and the two markers are compared to determine effectiveness, See also Figure 3).
Regarding claim 18, Jain discloses the processor (Figure 1, element 104) is configured to present as candidates for medication, when the processor determines that the medicine is not effective (Figure 4, element 425 and Para 101 and 102; if the medicine is not meeting the goal, an adjustments to the medication regimen is given), one or more medicines from a plurality of medicines including the medicine expected to have an effect (Para 102).
Regarding claim 19, Jain discloses the processor (Figure 1, element 104) is configured to present as candidates for medication, when the processor determines that the medicine is not effective (Figure 4, element 425 and Para 101 and 102; if the medicine is not meeting the goal, an adjustments to the medication regimen is given), one or more medicines from a plurality of medicines including the medicine expected to have an effect (Para 102).
Regarding claim 20, Jain discloses the processor (Figure 1, element 104) is configured to present as candidates for medication, when the processor determines that the medicine is not effective (Figure 4, element 425 and Para 101 and 102; if the medicine is not meeting the goal, an adjustments to the medication regimen is given), one or more medicines from a plurality of medicines including the medicine expected to have an effect (Para 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792